Where lands are excluded from a municipal corporation on the basis of the holding in the Stuart case, the court in effect determines that under the facts found to be true the statute is unconstitutional. Hence until the facts are found upon which the judgment of ouster can be entered, the statute is not
unconstitutional.
There is a difference between a case where a statute is unconstitutional per se and a case where a statute is found to be unconstitutional only because of its application to certain facts.
An objection that a statute is unconstitutional because of its application can be waived by failure to object to it and such objection has no effect prior to an adjudication. See Pierce Oil Corp. v. Phoenix Ref. Co., 259 U.S. 125; Pierce v. Somerset R. Co., 171 U.S. 641; Wall vs. P. S.  C. Min. Co.,244 U.S. 407. *Page 389